Case 2:19-cv-03884-PKC-RML Document 11 Filed 10/16/19 Page 1 of 7 PageID #: 27




D. Maimon Kirschenbaum
JOSEPH & KIRSCHENBAUM LLP
32 Broadway, Suite 601
New York, NY 10004
(212) 688-5640
(212) 688-2548 (fax)

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------x
ROBERT KAISERMAN,

                      Plaintiff,
                                                          AMENDED COMPLAINT
        v.
                                                          CASE NO.: 19-CV-03884-PKC-RML

OLD FIELD CLUB, INC., OLD FIELD                           DEMAND FOR JURY TRIAL
CLUB BEACH AND TENNIS, LLC, and
BOB BRENNAN,

                       Defendants.
------------------------------------------------------x



        Plaintiff Robert Kaiserman alleges as follows:

                                      JURISDICTION AND VENUE

        1.       Plaintiff Kaiserman brings this action against Defendants alleging wage and hour

claims brought under the Fair Labor Standards Act (“FLSA”) 28 U.S.C. §§ 201 et seq, and New

York Labor Law §§ 190 et seq.”).

        2.       This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the FLSA. This Court has supplemental jurisdiction over the

New York state law claims, as they are so related to the claims in this action within the Court’s

original jurisdiction that they form part of the same case or controversy under Article III of the

United States Constitution.
Case 2:19-cv-03884-PKC-RML Document 11 Filed 10/16/19 Page 2 of 7 PageID #: 28



        3.     Venue is proper in this District because Defendants conduct business in this

District, and the acts and/or omissions giving rise to the claims herein alleged took place in this

District.

                                         THE PARTIES

        4.     Defendant Old Field Club, Inc. is New York non-for-profit corporation that owns

and operates the Old Field Club in Suffolk County, New York.

        5.     Defendant Old Field Club Beach and Tennis Club, LLC (“Old Field Club”) is a

New York Corporation operates the catering facility at the old Beach Club in Suffolk County,

New York.

        6.     Defendants’ gross sales exceed $500,000.

        7.     Defendant Bob Brennan is the President of Old Field Club and has and exercises

authority over hiring and firing, scheduling, employee discipline, rates of pay, and record

maintenance.

        8.     Specifically, Old Field Club’s General Manager, Dennis Mannarino, actively

managed the club. He implemented all important decisions, including: (a) he hired and fired

employees, including Plaintiff, (b) he scheduled employees, including Plaintiff, (c) he disciplined

employees including Plaintiff, and (d) he set the rates of pay for employees including Plaintiff.

        9.     Mr. Mannarino made these management decisions, and all other decisions relating

to management of the Old Field Club, under the direction of the Old Field Club’s president, Bob

Brennan.

        10.    Mr. Brennan met with Mr. Mannarino periodically, several times per month to

discuss all issues relating to management of the Old Field Club.




                                                 2
Case 2:19-cv-03884-PKC-RML Document 11 Filed 10/16/19 Page 3 of 7 PageID #: 29



       11.     As the President, and having regularly met with Mr. Mannarino about Old Field

Club management, Mr. Brennan had an exercised the ultimate authority with respect to

managing employees at the Old Field Club, including Plaintiff.

       12.     Plaintiff Robert Kaiserman is a New York resident.               Plaintiff worked for

Defendants as a catering manager for roughly 3 years, ending in mid-April 2019.

                                             FACTS

       13.     Plaintiff worked for Defendants as a catering manager for roughly 3 years, ending

in mid-April 2019.

       14.     In or about late 2017, Defendants began to pay Plaintiff on an hourly basis, plus a

fixed amount-$2-for each event guest.

       15.     When Plaintiff was paid on hourly basis, he was paid $20 per hour plus $2 per

event attendee. When Plaintiff worked overtime, he was paid $30 per hour for overtime hours,

and Defendants illegally failed to include the additional $2 per-person payments into his regular

rate for purposes of calculating the overtime owed to him. (In other words, his proper regularly

rate was actually the total amount he was paid, $20 per hour plus all the per-person fees, divided

by all of his hours worked. His overtime rate should have been 1.5 times that amount.)

       16.     Plaintiff worked significant overtime. For example, Plaintiff’s paystub dated

8/22/2018, indicates that he had been paid $3,140 in overtime that year to date, or at least 100 of

overtime worked that year.

       17.     Plaintiff usually worked an 11-hour day when he was working a wedding.

Defendants never paid him New York’s spread of hours premium for those days.

       18.     Plaintiff’s paystubs did not include his proper overtime rate.




                                                 3
Case 2:19-cv-03884-PKC-RML Document 11 Filed 10/16/19 Page 4 of 7 PageID #: 30



       19.     Plaintiff was not given a wage notice at the beginning of his employment as

required by NYLL § 195(1).

                              FIRST CLAIM FOR RELIEF
                     (FLSA Overtime Violations, 29 U.S.C. §§ 201 et seq.)

       20.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if

they were set forth again herein.

       21.     Throughout the statute of limitations period covered by these claims, Plaintiff

regularly worked in excess of forty (40) hours per workweek.

       22.     At all relevant times, Defendants had operated under a decision, policy and plan

of willfully failing and refusing to pay Plaintiff at one and one half times his regular hourly rate

for work in excess of forty (40) hours per workweek and willfully failing to keep records

required by the FLSA and relevant regulations, even though Plaintiff had been entitled to

overtime.

       23.     At all relevant times, Defendants willfully, regularly and repeatedly failed to pay

Plaintiff at the required overtime rate of one and a half times his regular rate for hours worked in

excess of forty (40) hours per workweek.

       24.     Plaintiff seeks damages in the amount of his unpaid overtime compensation,

liquidated (double) damages as provided by the FLSA for overtime violations, attorneys’ fees

and costs, and such other legal and equitable relief as this Court deems just and proper.

                              SECOND CLAIM FOR RELIEF
                      (New York State Overtime Violations, N.Y. Lab. L.
                        N.Y. Comp. Codes R. & Regs. tit. 12, § 146-1.4)

       25.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if

they were set forth again herein.




                                                 4
Case 2:19-cv-03884-PKC-RML Document 11 Filed 10/16/19 Page 5 of 7 PageID #: 31



       26.     It is unlawful under New York law for an employer to suffer or permit a non-

exempt employee to work without paying overtime wages for all hours worked in excess of forty

(40) hours in any workweek.

       27.     Defendants willfully, regularly and repeatedly failed to pay Plaintiff at the

required overtime rate of one-and-one-half times his regular rate for hours worked in excess of

forty (40) hours per workweek.

       28.     As a result of Defendants’ willful and unlawful conduct, Plaintiff is entitled to an

award of damages, including liquidated damages, in amount to be determined at trial, pre- and

post-judgment interest, costs and attorneys’ fees, as provided by N.Y. Lab. Law § 663.

                            THIRD CLAIM FOR RELIEF
                 (New York Notice Requirements, N.Y. Lab. L. §§ 195, 198)

       29.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if

they were set forth again herein.

       30.     Defendants did not provide Plaintiff with the correct notices and/or statements

required by N.Y. Lab. Law § 195.

       31.     As a result of Defendants’ unlawful conduct, Plaintiff is entitled to an award of

damages, including liquidated damages, in amount to be determined at trial, pre- and post-

judgment interest, costs and attorneys’ fees, as provided by N.Y. Lab. Law § 198.

                           FOURTH CLAIM FOR RELIEF
             (New York Spread of Hours Provisions, N.Y. Lab. L. § 650 et seq.,
                     N.Y. Comp. Code R. & Regs. tit. 12, § 146-1.6)

       32.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if

they were set forth again herein.

       33.     Plaintiff had workdays that lasted more than ten (10) hours.




                                                5
Case 2:19-cv-03884-PKC-RML Document 11 Filed 10/16/19 Page 6 of 7 PageID #: 32



       34.    Defendants willfully and intentionally failed to compensate Plaintiff one hour’s

pay at the basic New York minimum hourly wage rate when his workdays lasted more than ten

(10) hours, as required by New York law.

       35.    As a result of Defendants’ willful and unlawful conduct, Plaintiff is entitled to an

award of damages, including liquidated damages, in an amount to be determined at trial, pre- and

post-judgment interest, costs and attorneys’ fees, as provided by N.Y. Lab. Law § 663.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief as follows:

       A.     An award of damages, according to proof, including, back pay, front pay,

              compensatory damages, liquidated damages, and punitive damages, to be paid by

              Defendants;

       B.     Penalties available under applicable laws;

       C.     Costs of action incurred herein, including expert fees;

       D.     Attorneys’ fees;

       E.     Pre-judgment and post-judgment interest, as provided by law; and

       F.     Such other and further legal and equitable relief as this Court deems necessary,

              just and proper.




                                               6
Case 2:19-cv-03884-PKC-RML Document 11 Filed 10/16/19 Page 7 of 7 PageID #: 33



Dated: New York, New York             Respectfully submitted,
       October 16, 2019
                                      JOSEPH & KIRSCHENBAUM LLP


                                      By: ____/s/ D. Maimon Kirschenbaum_____
                                          D. Maimon Kirschenbaum
                                          32 Broadway, 5th Floor
                                          New York, NY 10279
                                          Tel: (212) 688-5640
                                          Fax: (212) 688-2548

                                      Attorneys for Plaintiff




                                  DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a jury trial on all causes of action and claims with respect to

which he has a right to jury trial.




                                               7
